— Appeals by the defendant from two judgments of the County Court, Suffolk County (Hinrichs, J.), both rendered February 1, 2011, convicting him of driving while ability impaired by the combined influence of drugs or alcohol and any drug or drugs (two counts, one each under indictment Nos. 2778/09 and 834/10), upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
Contrary to the defendant’s contention, the County Court did not improvidently exercise its discretion by denying his request for a fourth adjournment of sentencing (see People v Singleton, 41 NY2d 402, 405 [1977]; People v Meaney, 154 AD2d 555 [1989]). Skelos, J.P., Balkin, Lott and Miller, JJ., concur.